158 Ga. App. 406 (1981)
280 S.E.2d 906
McCRARY
v.
CITY OF ATLANTA.
61282.
Court of Appeals of Georgia.
Decided April 30, 1981.
Glenn Zell, for appellant.
Andrew J. Hairston, for appellee.
POPE, Judge.
Tina McCrary was convicted in the Municipal Court for the City of Atlanta for violating a city ordinance prohibiting loitering in a public place for the purpose of soliciting for prostitution or sodomy. On writ of certiorari to the Superior Court of Fulton County her conviction was affirmed. She appeals.
Appellant has failed to follow the appeal procedures required by *407 law in cases where the superior court has reviewed the decision of a lower court by certiorari. Code Ann. § 6-701.1. Therefore, her appeal must be dismissed. Bradfield v. Jackson, 156 Ga. App. 81 (274 SE2d 164) (1980); McIntyre v. City of Atlanta, 154 Ga. App. 309 (268 SE2d 363) (1980).
Appeal dismissed. Quillian, C. J., and McMurray, P. J., concur.